DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted on 6/28/22 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A light-emitting device comprising: a wiring board comprising an interconnect layer; a plurality of light-emitting elements disposed on the wiring board and electrically coupled to the interconnect layer of the wiring board; a light-reflecting member disposed on the wiring board and covering a lateral surface of each of the plurality of light-emitting elements; a plurality of light-transmitting layers each located above an emission surface of a corresponding one of the plurality of light-emitting elements; a plurality of light-reflecting layers disposed on the plurality of light-transmitting layers, respectively; a light-diffusing layer disposed above the plurality of light-reflecting layers and the light- reflecting member; and a low-refractive-index layer located between the light-reflecting member and the light- diffusing layer and around each pair of one of the plurality of light-transmitting layers and one of the plurality of light-reflecting layers, the low-refractive-index layer having a refractive index lower than that of the plurality of light-transmitting layers, wherein each of the plurality of light-reflecting layers has a width in a cross-sectional view thereof which is equal to or greater than that of a corresponding one of the plurality of light-transmitting layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875